

Exhibit 10.1
Portions of this Exhibit Have Been
Omitted and Separately Filed with the Securities
And Exchange Commission with a Request
For Confidential Treatment
 
Amendment to the Non-Exclusive License
and Material Transfer Agreement
dated as of March 30, 2007
 
     This Amendment (“Amendment”), dated as of July 28, 2010 (the “Amendment
Effective Date”), is by and between Astellas Pharma Inc. (“Company”), a Japanese
company with a principal place of business located at 2-3-11 Nihonbashi-Honcho,
Chuo-ku, Tokyo 103-8411, Japan and Regeneron Pharmaceuticals, Inc.
(“Regeneron”), a New York corporation with its principal place of business at
777 Old Saw Mill River Road, Tarrytown, New York 10591.
 
     WHEREAS, Company and Regeneron (collectively, the “Parties”) entered into a
Non-Exclusive License and Material Transfer Agreement, dated as of March 30,
2007 (the “Original Agreement”); and
 
     WHEREAS, the Parties now desire to amend the Original Agreement to extend
the term of the Original Agreement and make such other amendments to the terms
of the Original Agreement as set forth in this Amendment.
 
     NOW, THEREFORE, in consideration of the premises and mutual agreements set
forth in the Original Agreement and this Amendment and for other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:
 

1.       Definitions. Capitalized terms used herein and not otherwise defined in
this Amendment shall have the meanings ascribed to them in the Original
Agreement.       Section 1.25 of the Original Agreement is hereby deleted in its
entirety and replaced with the following:           “1.25 “Progeny” shall mean
any mice that are produced or developed by or on behalf of Astellas in
accordance with the terms of this Agreement by breeding or otherwise reproducing
Mice delivered to it pursuant to Article III.”           Section 1.27 of the
Original Agreement is hereby deleted in its entirety and replaced with the
following:           “1.27 “Regeneron Patent Rights” shall mean all Patent
Rights owned or Controlled by Regeneron and/or its Affiliates during the term of
this Agreement, which claim the Mice, Mice Materials or Mice Inventions or the
use of the Mice, Mice Materials or Mice Inventions to make Antibodies in
general, including, without limitation, the Patent Rights that are listed in
Exhibit B. For the avoidance of doubt, Regeneron Patent Rights shall not include
(i) any Patent Rights claiming methods relating to Antibody or Antibody Material
generation that are not directly related to the Mice or Mice Materials and (ii)
any Patent Rights claiming the use of Mice or Mice Materials to make Antibodies
against any specific target. For the avoidance of doubt, Regeneron Patent Rights
shall include any Patent Rights which Regeneron acquired from a Third Party to
the extent included in this Agreement pursuant to Section 2.5, during the term
of the Agreement.”


1
 

--------------------------------------------------------------------------------

 


2.       Amendment to Section 3.4. The fifth sentence of Section 3.4 of the
Original Agreement is hereby deleted in its entirety and replaced with the
following:       “**********************************************************.”  
3.   Amendment to Section 4.1. Section 4.1 of the Original Agreement is hereby
deleted and void in its entirety and replaced with the following:      
“’Company shall pay Regeneron one hundred sixty-five million United States
dollars (US$165,000,000) on or before August 31, 2010 (“Up-Front Payment”). In
addition, Company shall pay Regeneron one hundred thirty million United States
dollars (US$130,000,000) on or before June 7, 2018, the eleventh anniversary of
the Transfer Date (the “Second Payment”), unless this Agreement shall have been
terminated prior to June 7, 2018 in accordance with Section 9.2. All payments to
be made pursuant to this Section 4.1 shall be made by bank wire transfer in
immediately available funds to an account designated by Regeneron.”       For
the avoidance of doubt, Company shall no longer be liable for the Adjusted
Annual Fee which Company should pay on each of the fourth and fifth
anniversaries of the Transfer Date under the Original Agreement.   4.  
Amendment to EXHIBIT B: Exhibit B of the Original Agreement is hereby deleted in
its entirety and replaced with Exhibit B annexed to this Amendment.   5.  
Amendments to Section 5.2: The phrase of “as of the Effective Date” used in
Section 5.2(g) and (k) in Section 5.2 of the Original Agreement is hereby
deleted in its entirety and replaced with the phrase of “as of the Amendment
Effective Date”. The last sentence of Section 5.2 is hereby deleted in its
entirety and replaced with the sentence “For purposes hereof, ‘to its knowledge’
shall mean actual knowledge as of the Amendment Effective Date with no duty of
inquiry or investigation.”


2
 

--------------------------------------------------------------------------------

 


6.     
Amendment to Section 9.1. Section 9.1 of the Original Agreement is hereby
deleted in its entirety and replaced with the following:
 
“Term. The term of this Agreement shall commence on the Effective Date and shall
expire on June 7, 2023, the sixteenth anniversary of the Transfer Date, unless
earlier terminated under the terms of this Agreement. For the avoidance of
doubt, Company shall have the right to terminate this Agreement without cause
upon written notice to Regeneron in accordance with Section 9.2(a). For the
further avoidance of doubt, Company’s obligation to pay royalties to Regeneron
under Section 4.2 survives the expiration or termination of this Agreement in
accordance with the terms of Article IV and Section 9.5.”
      7.  
Amendment to Section 9.2(a): Section 9.2(a) of the Original Agreement is hereby
deleted in its entirety and replaced with the following:
 
“Convenience. Company may elect to terminate this Agreement at any time by
providing ninety (90) days’ prior written notice to Regeneron. If such notice is
sent with an effective date of termination prior to June 7, 2018, then Company
shall not be required to make the Second Payment to Regeneron.”
      8.   Amendment to Section 9.4: Section 9.4 of the Original Agreement is
hereby amended as follows:           (i)     
The third sentence of Section 9.4(a) is hereby deleted and void in its entirety.
          (ii)  
The following shall be added to the end of Section 9.4 as a new Section 9.4(e):
         
“(e) Upon termination of this Agreement by Company in accordance with Section
9.2(b) or 9.2(d), (i) Company shall not be required to make any further payments
to Regeneron under Section 4.1, except that neither Party shall be relieved of
any obligations arising prior to such termination, including any payment
obligations which arose and are due with respect to any period prior to such
termination and (ii) Regeneron shall return to Astellas part of the Up-Front
Payment or Second Payment paid to Regeneron under Section 4.1 based on a
pro-rata basis as calculated using the formula set forth below※. All payments to
be made pursuant to this Section 9.4(e) shall be made by bank wire transfer in
immediately available funds to an account designated by Astellas.
 
※In the event such termination occurs before the 11th anniversary of the
Transfer Date:
=Up-Front Payment (US$165M) x (the number of years from the next anniversary of
the Transfer Date following such termination until the 11th anniversary of the
Transfer Date/7)

 
3
 

--------------------------------------------------------------------------------

 


      
※In the event such termination occurs on and after the 11th anniversary date of
the Transfer Date:
=Second Payment (US$130M) x (the number of years from the next anniversary of
the Transfer Date following such termination until the 16th anniversary of the
Transfer Date/5)”
      9.  
Press Release. The Parties shall both issue a press release on the Amendment
Effective Date with respect to the execution of this Amendment in the form
annexed hereto as Exhibit A.
      10.  
Term. This Amendment shall become effective on the Amendment Effective Date and
be in force until the later to occur of the expiration or earlier termination of
the Original Agreement.
      11.  
Continuing Effect. Except as specifically modified in this Amendment, all of the
terms of the Original Agreement shall remain in full force and effect.
      12.  
Entire Agreement. The Original Agreement, as modified by, and together with,
this Amendment, is the entire agreement between the Parties with respect to the
subject matter of the Original Agreement, provided that, in the event of a
conflict between the terms of the Original Agreement and the terms of this
Amendment, the terms of this Amendment control.
      13.  
Counterparts; Facsimile Signatures. This Amendment may be executed in
counterparts, each of which shall be deemed an original but which together shall
constitute one and the same instrument. Signatures provided by facsimile or
other electronic transmission shall be deemed to be original signatures.
      14.  
Governing Law; Submission to Jurisdiction. This Amendment shall be construed and
the respective rights of the Parties determined according to the substantive
laws of the State of  New York notwithstanding any provisions governing conflict
of laws under such New York law to the contrary and without giving effect to the
United States Convention on Contracts for the International Sale of Goods.
Section 10.4 of the Original Agreement shall be deemed incorporated into and
made a part of this Amendment.

 
4
 

--------------------------------------------------------------------------------

 

     IN WITNESS WHEREOF, the Parties have executed and delivered this Amendment
in accordance with Section 10.8 of the Original Agreement as of the Amendment
Effective Date.
 

ASTELLAS PHARMA INC.          By: /s/ Shinichi Tsukamoto     Name: Shinichi
Tsukamoto   Title: Senior Corporate Executive,   Drug Discovery Research    
REGENERON PHARMACEUTICALS, INC.       By:  /s/ Murray Goldberg     Name: Murray
A. Goldberg   Title: Senior Vice President, Finance &   Administration and Chief
Financial Officer


5
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
[LOGOS]
 
FOR IMMEDIATE RELEASE
 

Press Release  


Astellas to Pay $295 Million to Extend License of Regeneron’s VelocImmune®
Antibody Technology through 2023
 
Tarrytown, NY and Tokyo, Japan – (July XX, 2010) –Regeneron Pharmaceuticals,
Inc. (“Regeneron”; Nasdaq: REGN) and Astellas Pharma Inc. (“Astellas”;
Headquarters: Tokyo, Japan; President & CEO: Masafumi Nogimori) announced today
that Astellas has extended through 2023 the non-exclusive license agreement that
allows Astellas to utilize Regeneron’s VelocImmune® technology in its internal
research programs to discover fully human monoclonal antibody product
candidates.
 
Astellas will pay $165 million upfront and another $130 million in June 2018
unless it terminates the agreement prior to that date. Upon commercialization of
any antibody products discovered utilizing VelocImmune, Astellas will pay a
mid-single-digit royalty on product sales.
 
In March 2007, Astellas and Regeneron entered into a six-year VelocImmune
license agreement pursuant to which Astellas made license payments of $20
million per year in 2007 through 2010. This amendment supersedes the original
agreement and as such, Astellas will no longer make annual license payments in
2011 and 2012. Approximately 20 monoclonal antibody projects using VelocImmune
technology are ongoing at Astellas and Agensys, Inc., a U.S. affiliate of
Astellas.
 
“VelocImmune is the centerpiece of Regeneron’s suite of technologies for the
discovery and development of fully human monoclonal antibodies,” said George D.
Yancopoulos, M.D., Ph.D., President of Regeneron Research Laboratories and
Regeneron's Chief Scientific Officer. “We are pleased that Astellas, a company
with a clear strategic commitment to developing therapeutic antibodies, has
elected to continue to utilize the VelocImmune platform for its internal
development programs.”
 
“We are excited about this extension of the license agreement with Regeneron,”
said Shinichi Tsukamoto, Ph.D., Astellas’ Senior Vice President, Drug Discovery
Research. “As described in our recently announced mid-term management plan
toward FY2014, Astellas is putting the highest strategic priority on the
development of antibody drugs, and VelocImmune will continue to be the
indispensable technology for our antibody drug development program.”
 
6
 

--------------------------------------------------------------------------------

 

VelocImmune
Regeneron’s VelocImmune technology offers the potential to increase dramatically
the speed and efficiency of discovering fully-human, therapeutic monoclonal
antibodies. The VelocImmune platform generates fully human monoclonal antibodies
(hMAbs) to address clinically relevant targets of therapeutic interest. The
VelocImmune mouse, unlike other hMAb mice, mounts a robust immune response that
is virtually indistinguishable from that of a wild type mouse, resulting in a
reliable and efficient platform for discovering fully human monoclonal
antibodies.
 
About Astellas
Astellas Pharma Inc., located in Tokyo, Japan, is a pharmaceutical company
dedicated to improving the health of people around the world through the
provision of innovative and reliable pharmaceutical products. Astellas has
approximately 15,000 employees worldwide. The organization is committed to
becoming a global category leader by rapidly establishing a business model in
urology, immunology & infectious diseases, neuroscience, DM complications &
metabolic diseases and oncology. Astellas has discovered a treatment for
over-active bladder (OAB), Vesicare® (solifenacin succinate) and an
immunosuppressant, Prograf® (tacrolimus), which have enabled Astellas to become
an established leader in both Urology and Transplant. For more information on
Astellas Pharma Inc., please visit Astellas’ website at
http://www.astellas.com/en.
 
About Regeneron Pharmaceuticals
Regeneron is a fully integrated biopharmaceutical company that discovers,
develops, and commercializes medicines for the treatment of serious medical
conditions. In addition to ARCALYST® (rilonacept) Injection for Subcutaneous
Use, its first commercialized product, Regeneron has therapeutic candidates in
Phase 3 clinical trials for the potential treatment of gout, diseases of the eye
(wet age-related macular degeneration and central retinal vein occlusion), and
certain cancers. Additional therapeutic candidates developed from proprietary
Regeneron technologies for creating fully human monoclonal antibodies are in
earlier stage development programs in rheumatoid arthritis and other
inflammatory conditions, pain, cholesterol reduction, allergic and immune
conditions and cancer. Additional information about Regeneron and recent news
releases are available on Regeneron's web site at www.regeneron.com.
 
7
 

--------------------------------------------------------------------------------

 

This news release includes forward-looking statements about Regeneron and its
products, development programs, finances, and business, all of which involve a
number of risks and uncertainties. These include, among others, risks and timing
associated with preclinical and clinical development of Regeneron's drug
candidates, determinations by regulatory and administrative governmental
authorities which may delay or restrict Regeneron's ability to continue to
develop or commercialize its product and drug candidates, competing drugs that
are superior to Regeneron's product and drug candidates, uncertainty of market
acceptance of Regeneron's product and drug candidates, unanticipated expenses,
the availability and cost of capital, the costs of developing, producing, and
selling products, the potential for any license or collaboration agreement,
including Regeneron's agreements with Astellas, the sanofi-aventis Group and
Bayer HealthCare, to be canceled or terminated without any product success, and
risks associated with third party intellectual property. A more complete
description of these and other material risks can be found in Regeneron's
filings with the United States Securities and Exchange Commission (SEC),
including its Form 10-K for the year ended December 31, 2009 and Form 10-Q for
the quarter ended March 31, 2010. Regeneron does not undertake any obligation to
update publicly any forward-looking statement, whether as a result of new
information, future events, or otherwise, unless required by law.
 
 
 
###
 
Contact Information:
Astellas
Corporate Communications
Tel: +81-3-3244-3201 Fax: +81-3-5201-7473
http://www.astellas.com/en
 

Regeneron   Michael Aberman, M.D. Peter Dworkin Investor Relations Corporate
Communications 914.345.7799 914.345.7640 michael.aberman@regeneron.com
peter.dworkin@regeneron.com


8
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
REGENERON PATENT RIGHTS
 

Patent No.:       6,586,251 USSN:   09/732,234 Inventors:   Economides, Murphy,
Valenzuela, Yancopoulos Title:   Methods of Modifying Eukaryotic Cells Filing
Date:   7 December 2000       Patent No.:   6,596,541 USSN:   09/784,859 PCT:  
2003/6275 Inventors:   Murphy, Yancopoulos Title:   Methods of Modifying
Eukaryotic Cells Filing Date:   16 February 2001 (continuation-in-part of
09/732,234)       Patent No.:   7,105,348 USSN:   10/076,840 Inventors:  
Murphy, Yancopoulos Title:   Methods of Modifying Eukaryotic Cells Filing Date:
  15 February 2002       780D AU   Patent No. 2002244023     Granted 23 August
2007       780D IN   Patent No. 234335     Granted 25 May 2009       780D JP  
Patent No. 4412900     Granted 27 November 2009       780D NZ   Patent No.
527629     Granted 7 July 2005       780D SG   Patent No. 100103     Granted 30
November 2005       780D ZA   Patent No. 2003/6275     Granted 27 October 2004


*********************
 
9
 

--------------------------------------------------------------------------------